DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election of Group I, claims 1-21, in the reply filed on January 21, 2022 is acknowledged. The response does not state whether the election is made with or without traverse, and the response does not include anything that would constitute a distinct and specific discussion of any error(s) in the lack of unity requirement. Accordingly, the election has been treated as an election without traverse per MPEP 818.01(a).
Claims 22 and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 21, 2022.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statements
4.	The references cited in the Information Disclosure Statements have been considered.

Drawings
5.	The drawings filed on May 29, 2020 are objected to because not all of the text in Figure 13 is legible. In particular, the text that describes the portions of Fusion amplicon 1, Fusion amplicon 2, and Amplicons 1-3 is blurry. As well, the axes in the portions of Figure 13 that show detection results are blurry.
	The drawings are also objected to because not all of the text in Figures 9-12, 14, and 15 is legible. In each of these figures, the axes are blurry.

Substitute Specification
6.	The substitute specification filed on August 19, 2020 has been entered.
The abstract of the disclosure is objected to because it exceeds the recommended maximum length of 150 words. Correction is required. See MPEP § 608.01(b).

Claim Interpretation
7.	Applicant has provided explicit definitions for some of the terms used in the claims. The explicitly defined terms include the following:
(i) fusion amplicon = a product formed and amplified by the target-specific primer, the surrogate target, and the amplification primer that consists of a fusion of a portion of the target nucleic acid at least a portion of the surrogate target (Substitute Specification filed on 8/19/20, page 21); and
(ii) amplification primer = a primer that may hybridize to a portion of the arbitrary sequence in the surrogate target or a primer with the same sequence as a portion of the complement of the arbitrary sequence in the surrogate target (Substitute Specification filed on 8/19/20, pages 19-20).

Claim Objections
8.	Claim 1 is objected to because “do not bind” in line 4 of step (b)(ii) should be replaced with “does”.
	Claim 4 is objected to because the word “a” should be inserted before “di-deoxynucleotide” in line 6. As well, both instances of “di-deoxynucleotide” should not be hyphenated. Further, the word “an” should be inserted before both instances of “inverted.” Lastly, the word “sequence” should be inserted after “oligonucleotide” in line 2 to maintain consistency with claim 3.
	Claims 11 and 21 are objected to because “withwhich” in each claim should be replaced with “with which”.
	Claim 13 is objected to because a space should be inserted before “bp” and “kbp”.
	Claim 14 is objected to because the word “a” should be inserted before “probe” in the last line of the claim. 

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because the structural requirements of the target nucleic acid are not entirely clear. The claim does not state that the target nucleic acid must be double-stranded, and the specification defines “target nucleic acid” to include single-stranded and double-stranded nucleic acids (page 20 of the originally filed specification). Based on the figures, though, and in particular, Figures 1 and 4-7, it appears that a double-stranded target nucleic acid is required to generate the fusion amplicon to be detected in step (c). Consequently, it is not clear whether a double-stranded target nucleic acid is required in claim 1 or not, and the claim is indefinite for this reason. 
Claims 2-10 and 12-20 are also indefinite since they depend from claim 1 and do not correct its indefiniteness issue. 
Further regarding claim 11, as discussed above, it is not clear whether claim 1 requires a double-stranded target nucleic acid or not. If claim 1 does not require a double-stranded target nucleic acid, there is a lack of antecedent basis in claim 11 for “a strand opposite to the target nucleic acid strand….the target-specific primer hybridizes.”
As well, claims 15, 19, and 20 each recite trademarks and/or trade names. In particular, claim 15 recites the following trademarks/trade names: SYBR GREEN I, SYBR GOLD, EVAGREEN, YO-PRO-1, and SYTO. Claim 19 contains the following trademarks/trade names: OREGON GREEN, ALEXA, FAM, JOE, ROX, HEX, TEXAS RED, TET, RHODAMINE RED, RHODAMINE GREEN, and TAMRA. Claim 20 contains the following trademarks/trade names: TAMRA, ECLIPSE, QSY, BLACKBERRY QUENCHER, BLACK HOLE QUENCHER, QX1, IOWA BLACK, and IR-DYE QC-1. 
Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademarks/trade names are used to identify/describe particular nucleic acid binding dyes (claim 15), fluorescent substances (claim 19), and fluorescence quenchers (claim 20). Accordingly, the identification/description is indefinite.
Claim 19 is also indefinite because the metes and bounds of “cyanine-based” are not entirely clear. The specification does not define this term, and it does not have a defined meaning in the art. As a result, the ordinary artisan would not be reasonably apprised of the structural features required, at minimum, for a particular fluorescent substance to be considered “cyanine-based.”
Claim 20 is further indefinite because the meaning of “DDQ” is unclear. It is possible that Applicant is using this acronym to refer to a “deep dark quencher,” but since the specification never spells out the meaning of the acronym, this is not clear. If Applicant intended “DDQ” to refer to a “deep dark quencher,” amending the claim accordingly is not recommended since that term is a trademark/trade name.
Further regarding claim 21, as discussed above, it is not clear whether claim 1 requires a double-stranded target nucleic acid or not. If claim 1 does not require a double-stranded target nucleic acid, there is a lack of antecedent basis in claim 21 for “the opposite strand of the target nucleic acid,” which is recited in line 3. 

Prior Art
10.	The instant claims are free of the prior art. 
The claims are drawn to a method for amplifying a target nucleic acid by PCR. The method comprises conducting PCR in the presence of a target nucleic acid, a target-specific primer, a surrogate target, and an amplification primer. The surrogate target contains a sequence that binds to a region of the target nucleic acid that is not bound by the target-specific primer and also an arbitrary sequence that does not bind to the target nucleic acid. The amplification primer amplifies the surrogate target. The method additionally requires detecting the presence or absence of a fusion amplicon, which as noted above, is defined in the specification as an amplicon formed and amplified by the target-specific primer, the surrogate target, and the amplification primer that consists of a fusion of a portion of the target nucleic acid at least a portion of the surrogate target. The process is depicted in Figures 1 and 4-7.
 As discussed above, the claims are indefinite, but the prior art fails to teach or suggest a method comprising the steps set forth in claim 1.
The following references constitute the closest prior art: (1) Lee et al. (US 6,723,507 B1); (2) Spencer et al. (The ISME Journal 2016; 10: 427-436; IDS reference); and (3) Laney et al. (US 5,679,512; IDS reference).
Lee discloses a conventional amplification method that comprises amplification of a target nucleic acid and a competitor nucleic acid (see, e.g., the abstract and column 1, line 49 – column 2, line 2). Unlike the instant claims, though, the method of Lee does not produce the fusion amplicon required by the claims, and there is no proper rationale to so modify the method of Lee.
Spencer discloses a method that comprises using amplification to generate a fusion amplicon (see, e.g., Fig. 1 and also Fig. S1). The fusion amplicon generated by the method of Spencer is not generated using an amplification primer having the features required by the claims, though, since the method of Spencer does not use a primer that is identical to or complementary to the F2’ sequence in the R1-F2’ primer disclosed in Figure S1. As with Lee, there is no proper rationale to modify Spencer to arrive at the claimed invention.
Laney discloses an amplification method that comprises production of a fusion amplicon that contains a portion of a target sequence and a portion of a pre-determined sequence (see, e.g., the abstract and Fig. 1). Unlike the instant claims, though, the method disclosed by Laney does not comprise the use of an amplification primer as required by the instant claims. As can be seen in Figure 1, for example, the method of Laney does not use a primer that hybridizes to or is identical to the arbitrary sequence in the nucleic acid corresponding to the surrogate target of the instant claims (i.e., the S1 and S2 sequences in the B1-containing nucleic acid). Instead, the method of Laney uses the target-specific primer to form the disclosed fusion amplicon (see, e.g., Fig. 1). As with Lee and Spencer, there is no proper rationale to modify the method of Laney to arrive at the claimed invention.
Thus, the instant claims are free of the prior art.

Conclusion
11.	No claims are currently allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Bertagna whose telephone number is (571)272-8291. The examiner can normally be reached 8-5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637